Citation Nr: 0903537	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.  He died in June 1986.  The appellant is the veteran's 
surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision of 
October 2006 from the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant's countable income minus unreimbursed medical 
expenses exceeds the maximum annual income limitations for 
death pension benefits.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefit.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23. 

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in the October 2006 
letter that denied entitlement to nonservice-connected death 
pension benefits, the applicable MAPR then in effect was 
$7,094.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B.

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(2) (2008).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

In a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse with no Children), 
received in March 2006, the appellant reported her current 
income was $7,547 in annual wages from 2004 to 2005, $1,514 
in annual interest and dividend, and $468 per month in Social 
Security benefits.  In a VA Form 21-8416, Request for 
Information Concerning Medical, Legal or Other Expenses, she 
reported unreimbursed medical expenses of $15 for 
prescriptions, and other medical expenses of $181.50 for AARP 
medical insurance, and another $27.92 for AARP medical 
insurance per month.

In a VA Form 21-534 received in April 2006, the appellant 
reported having under $9,000 in annual wages and $468 in 
Social Security benefits.  She did not provide information on 
annual dividends and interest.

In a VA Form 21-534 received in August 2006, the appellant 
reported annual wages of under $9,000 including dividends and 
interest, and $468 in Social Security.  She noted that 
Medicare and AARP pay for all but $15 of her prescriptions.  

Social Security Administration data obtained in October 2006 
shows that the appellant was receiving monthly Social 
Security benefits of $556.50 effective December 2005.  
Medicare premium deduction was $88.50 a month.

In a Notice of Disagreement (NOD) received in November 2006 
the appellant noted income of "$85,000" a year, and $181.50 
in hospital insurance paid to AARP and $27.93 in prescription 
insurance paid to AARP.  The Baord concludes that the report 
of $85,000 per year is out of line with prior reports and is 
in error.

Initially, the Board notes that the VA Form 21-0518-1 
received in March 2006 reported wages, and interest and 
dividends for the time period of 2004 through 2005.  Since 
the appellant's claim was received in March 2006, the income 
to be considered is the annualized 2006 income.  

After the March 2006 VA Form 21-0518-1, the appellant 
submitted two VA Forms 21-534, one in April 2006 and one in 
August 2006.  In those forms, she reported gross wages and 
salary of "under $9,000" and Social Security of $468.  In 
the NOD of November 2006, the appellant reported an annual 
income of "$85,000" a year.  However, the Board considers 
the reported "$85,000" in the NOD to be a typographical 
mistake and finds that the income is "$8,500".  The 
appellant reported income of "under $9,000" in April and 
August 2006, an income of $8,500 is in keeping with her 
reports of "under $9,000".  

For the period from March 2006 through November 2006, the 
appellant's total wages, and interest and dividends was 
$8,500.  SSA benefits as of December 2005 were $556.50.  That 
amount multiplied by 12 is $6,678.  Therefore, the total 
annual income is $15,178, total wages plus Social Security 
benefits.  

The appellant's reported monthly medical expenses are: $88.50 
for Medicare coverage, $15 for prescriptions, $181.50 for 
AARP insurance and an additional $27.92 for a second AARP 
insurance.  Therefore, the total monthly medical expenses are 
$312.92.  That amount multiplied by 12 is $3,755.04.  As 
stated above, unreimbursed medical expenses may be used to 
reduce income to the extent these expenses exceed 5 percent 
of the annual pension limit.  38 C.F.R. § 3.272(g)(2)(iii).  
In 2006, the annual pension limit for a surviving spouse was 
$7,094.  Five percent of that amount is $354.70.  Thus, the 
medical expenses for 2006 would be reduced to $3,400.34 
($3,755.04 - $354.70).  The appellant's annual countable 
income would be $11,777.66, total income minus unreimbursed 
medical expenses.  

As stated above, the maximum allowable rate for a surviving 
spouse with no children for 2006 was $7,094.  The appellant's 
income of $11,777.46 exceeds this maximum allowable rate.  
Since the appellant's income (even with the subtraction of 
medical expenses) exceeded the statutory limit during the 
period in question, she is not entitled to VA nonservice-
connected death pension benefits.  The governing criteria in 
this regard are explicit: if an appellant's annual countable 
income exceeds the maximum annual income limitations for 
death pension benefits, with consideration of specific 
exclusions, such as unreimbursed medical expenses, 
entitlement to such benefits may not be established.  

In reaching this determination, the Board has considered the 
varying reports of income.  Again, the Board discounts the 
report of $85,000.  Furthermore, the report of under $9,000 
is non-specific.  However, the Board has considered various 
permutations of $7,547 and $8,500.  Regardless of the amount 
of wages reported, any reported amount, coupled with Social 
Security income, less medical expenses is excessive for VA 
purposes.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


